* The Court
held that the including the 8 dollars 54 cents in the note was oppressive, but from the facts, as reported, it did not appear to have been taken as usurious interest. By the terms of the contract, the defendant might, by making payment in thirty and sixty days, have avoided every thing but the discharge of what was honestly due from him, for which the note was given as security. It was not then void as a usurious contract. The verdict relieved the defendant from every thing oppressive in the contract, except the sum included as the officer’s fees. That sum was directed to be deducted from the amount found by the verdict, and judgment to be entered on the verdict so amended.

 When this authority was cited, the Chief Justice observed, that the third volume of SalkeWs Reports was a book of no authority, being a posthumous collection, and consisting only of a compilation of suck eases as Salkeld had himself considered as unworthy of publication